UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-1945



LAWRENCE VERLINE WILDER,

                                           Plaintiff - Appellant,

         versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                            Defendant - Appellee,




                           No. 97-2256



LAWRENCE VERLINE WILDER,

                                           Plaintiff - Appellant,

         versus

DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                            Defendant - Appellee.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3472-S)


Submitted:   December 18, 1997         Decided:   January 6, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court's orders dismissing

Appellant's complaint alleging employment discrimination claims and

denying Appellant's motion to vacate the district court's order

dismissing his complaint. Appellant also appeals the district

court's order denying his motion for recusal and granting his
motion to proceed in forma pauperis. We have reviewed the records

and the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Wilder v. Shalala, No. CA-96-3742-S (D. Md. July 14, 1997; July 28,
1997; July 30, 1997; Aug. 15, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3